Citation Nr: 1417750	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for service-connected status post fracture of the right fifth finger from May 6, 1980 to January 29, 2008.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to May 1980. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Appeals Management Center (AMC), which implemented a prior Board decision granting an earlier effective date for service connection for      status-post fracture right fifth finger, effective May 6, 1980. The Veteran has appealed with regard to the noncompensable rating assigned therein, for the              time period from May 6, 1980 to January 29, 2008. (A 10 percent rating for the right fifth finger disability has been in effect since January 30, 2008.)

A Decision Review Officer (DRO) hearing was held in February 2012, and a  Travel Board hearing before the undersigned held in April 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Through hearing testimony, the Veteran has placed the Board on notice regarding the availability of pertinent records pertaining to receipt of disability benefits from the Social Security Administration (SSA), which may well encompass information from the rating time period under consideration, and therefore should be obtained.   
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran should likewise undergo a retrospective medical examination to assess the severity of service-connected disability during the rating period. See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) 



Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the SSA's administrative decision regarding the Veteran's claim for disability benefits with that agency, along with all medical records underlying the determination. Then associate all records received with the claims file.

2. Thereafter, schedule the Veteran for a VA orthopedic examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner provide an assessment to the best of his/her medical knowledge regarding the likely level of disability associated with             the Veteran's service-connected right fifth finger disorder from May 6, 1980 up until January 29, 2008. The VA examiner should identify all symptoms and manifestations attributable to the Veteran's               service-connected condition, including limitation of motion and other orthopedic pathology, as well as any neurological or muscle impairment residuals. In making this retrospective assessment of service-connected disability, the examiner should take into consideration the current medical examination and the April 2008 VA examination report, along with the Veteran's own reported history, and what additional information may be obtained through reviewing service treatment records. 

3. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

4. Thereafter, readjudicate the claim on appeal, based on all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



